                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

LARRY J. HAWKINS                                                                   PLAINTIFF
ADC #127294

V.                No. 5:18CV00274-JM-JTR

DARRYL GOLDEN, Warden,
Delta Regional Unit, ADC, et al.                                  DEFENDANTS


                                         JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief sought is

denied, and the case is closed.

       Dated this 28th day of August, 2019.



                                                    ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
